        Case 2:17-cv-01245-JNP Document 150 Filed 06/05/20 Page 1 of 4




Stephen E. W. Hale (5285)                    John W. Mackay (6923)
Bentley J. Tolk (6665)                       RAY QUINNEY & NEBEKER P.C.
Rodger M. Burge (8582)                       36 South State Street, Suite 1400
PARR BROWN GEE & LOVELESS                    Salt Lake City, Utah 84111
101 South 200 East, Suite 700                Telephone: (801) 532-1500
Salt Lake City, Utah 84111                   Facsimile: (801) 532-7543
Telephone: (801) 532-7840                    jmackay@rqn.com
Facsimile: (801) 532-7750
shale@parrbrown.com
btolk@parrbrown.com
rburge@parrbrown.com

Thomas E. Lavender III (admitted pro hac
vice)
Kristopher R. Alderman (admitted pro hac
vice)
FISHER BROYLES, LLP
945 East Paces Ferry Road, Suite 2000
Atlanta, Georgia 30326
Telephone: (404) 400-4500
Facsimile: (404) 596-8887
ted.lavender@fisherbroyles.com
kris.alderman@fisherbroyles.com

Attorneys for Defendant ELAP Services, LLC


                        IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF UTAH, CENTRAL DIVISION



IHC HEALTH SERVICES, INC., a non-profit          STIPULATED MOTION FOR 14-
Utah corporation,                                DAY STAY OF ALL CASE
                                                 DEADLINES
        Plaintiff,
                                                 Case No. 2:17-cv-01245-JNP-DAO
v.
                                                 Judge Jill N. Parrish
ELAP SERVICES, LLC, a limited liability
company,                                         Magistrate Judge Daphne A. Oberg

        Defendant.
         Case 2:17-cv-01245-JNP Document 150 Filed 06/05/20 Page 2 of 4




       Defendant ELAP Services, LLC (“ELAP”) and plaintiff IHC Health Services, Inc.

(“Intermountain”), by and through their counsel of record in this matter, hereby stipulate and

move the Court to stay for 14 days all deadlines in this case that fall within the time frame of

June 5, 2020 through and including June 19, 2020, including without limitation the following

deadlines: (1) ELAP’s response to Intermountain’s Short Form Discovery Motion to Quash

ELAP’s Subpoenas on Intermountain’s Employees (Dkt. 148); (2) ELAP’s responses and

objections to Intermountain’s Fourth Continuing Discovery Requests and Interrogatories; (3)

Intermountain’s obligation to produce documents pursuant to the Court’s May 21, 2020 Order

Granting in Part ELAP’s Short Form Discovery Motion Concerning IHC’s Refusal to Produce

Claims Information (Dkt. 142); (4) ELAP’s obligation to supplement its discovery responses

pursuant to the Court’s May 21, 2020 Order Granting IHC’s Short Form Discovery Motion to

Compel ELAP to Produce Updated Information Identifying ELAP-Affiliated Patients and Claims

(Dkt. 143); (5) a pending ruling from the Court arising from the parties’ cross-briefing on the

Court’s authority to order production of information related to patients who have revoked

HIPAA waivers and for which physician-patient privilege and/or HIPAA protection is asserted

(Dkt. 142) and (6) the June 9, 2020 fact discovery cutoff.

       Good cause exists for the requested stay because, as counsel for the parties verbally

communicated to Magistrate Judge Oberg’s Courtroom Deputy and law clerk on June 5, 2020,

the parties anticipate filing a stipulated motion and proposed order to dismiss this case with

prejudice during the 14-day stay. In the unlikely event the stay expires without the filing of a

stipulated motion to dismiss the case, the parties reserve all arguments that exist as of the date of

this Motion. This Motion is timely because the deadlines at issue have not expired.


                                                  2
         Case 2:17-cv-01245-JNP Document 150 Filed 06/05/20 Page 3 of 4




       A copy of the proposed Order Granting Stipulated Motion for 14-Day Stay of All Case

Deadlines is attached as Exhibit “A.”

       Respectfully submitted this 5th day of June, 2020.

                                            PARR BROWN GEE & LOVELESS


                                            By: /s/ Rodger M. Burge
                                               Rodger M. Burge
                                               Attorneys for Defendant ELAP Services, LLC


                                            MANNING CURTIS BRADSHAW & BEDNAR, PLLC


                                            By: /s/ Chad R. Derum
                                               Chad R. Derum
                                               Attorneys for Plaintiff IHC Health Services, Inc.




                                                3
         Case 2:17-cv-01245-JNP Document 150 Filed 06/05/20 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 5th day of June, 2020, a true and correct copy of the foregoing

STIPULATED MOTION FOR 14-DAY STAY OF ALL CASE DEADLINES was served

via electronic service on the following:

               Alan C. Bradshaw
               Chad R. Derum
               Douglas J. Crapo
               MANNING CURTIS BRADSHAW & BEDNAR PLLC
               136 E. South Temple, Suite 1300
               Salt Lake City, Utah 84111
               abradshaw@mc2b.com
               cderum@mc2b.com
               dcrapo@mc2b.com

               John W. Mackay
               RAY QUINNEY & NEBEKER P.C.
               36 South State Street, Suite 1400
               Salt Lake City, Utah 84111
               jmackay@rqn.com

               Thomas E. Lavender III
               Kristopher R. Alderman
               FISHER BROYLES, LLP
               945 East Paces Ferry Road, Suite 2000
               Atlanta, Georgia 30326
               Telephone: (404) 400-4500
               ted.lavender@fisherbroyles.com
               kris.alderman@fisherbroyles.com



                                                     /s/ Rodger M. Burge




                                                 4
